Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020, 01/06/2022 and 02/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
Election/Restriction
Applicant’s election without traverse of Invention I (claims 1-11) in the reply filed on 02/08/2022 is acknowledged.
Drawings
The drawing fig.1 is objected to because of the following informality:
For example, Fig.1 shows the AC terminals ACa, ACb, ACb should be labeled as the AC terminals ACa, ACb, ACc.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
The disclosure recites “An energy storage component 41 is also provided in parallel with the leg of transistors 40a-b and with the leg of diodes 32a-b” in paragraph [0094], line 7, page 17. For clarity and consistency, it is suggested to change with for example “An energy storage component 41 is also provided in parallel with the leg of transistors 40a-b and with the leg of diodes  42a-b”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102 (AIA )
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yun et al. Pub. No.: US 20160127118 A1 (hereinafter Yun et al.).
Regarding claim 1, Yun et al. discloses a method for synchronizing time between a plurality of nodes (fig. 9: nodes 910, 920, 930, paras. [0092]- [0096]) of a converter device for high voltage power conversion, the method being performed in a first node (920) of the converter device and comprising: 
receiving a time reference (paras. [0093], [0100]) from a second node (910) of the converter device; 
obtaining a delay value (fig.9: delay) for receiving time references from the second node (910); 
determining a compensated time (fig.11: 1103) by adding the delay value (para. [0102] indicates adding, wait time or delay, offset or compensate, fig.11: 1106) to the time reference (1102); and 
setting a clock (para. [0095]) in the first node (920) to be the compensated time (1105, paras. [0106]- [0110]).  
Regarding claim 2, Yun et al. discloses the method according to claim 1, further comprising sending the compensated time as a time reference to a third node (930, paras. [0094] and [0096]) of the converter device.  
Regarding claim 4, Yun et al. discloses the method according to claim 1, wherein a plurality of time references (para. [0066]) in the converter device is based on a master clock source (fig. 9: clock master port 911, paras. [0093], [0095]).  

Regarding claim 5, Yun et al. discloses the method according to claim 4, wherein all time references (para. [0066]) in the converter device are based on the master clock source (fig. 9: clock master port 911, paras. [0093], [0095]).  

Regarding claim 6, Yun et al. discloses a computer readable medium storing computer program code (paras. [0057] and [0133]) which, when run on the first node (920) causes the first node to perform the method of claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. Pub. No.: US 20160127118 A1 (hereinafter Yun et al.) in view of Katsuyama et al. Pub. No.: US 20150302441 A1 (hereinafter Katsuyama et al.).
Regarding claim 3, Yun et al. discloses the delay value (para. [0080]),
but Yun et al. fails to disclose a communication delay and a processing delay.  
Katsuyama et al. teaches the method according to claim 1, wherein the delay value considers both a communication delay and a processing delay (e.g. abstract, fig.1: 114, paras. [0033] and [0035]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the delay value of Yun et al. to include “a communication delay and a processing delay” as taught by Katsuyama et al. for the purpose of receiving and processing data and transaction requests and, in particular, to enabling all transaction requests to have access to up to date information. (para. [0002] of Katsuyama et al.).

Claims 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. Pub. No.: US 20160127118 A1 (hereinafter Yun et al.) in view of Zhang et al.  Pub. No.: US20180132199 A1 (hereinafter Zhang et al.).
Regarding claim 7, Yun et al. discloses a first node (fig. 9: node 920, paras. [0093], [0095]) for synchronizing time between a plurality of nodes (fig. 9: nodes 910, 920, 930, paras. [0092]- [0096]) of a converter device for high voltage power conversion, the first node being one of the plurality of nodes, the first node comprising: 
a processor; and 
a non-transitory memory storing instructions (e.g. see claim 26) that, when executed by the processor, PG-P1815O5USoi-KG-19-cause the first node (920) to: 
receive a time reference (paras. [0093], [0100]) from a second node (910) of the plurality of nodes; 
obtain a delay value (fig.9: delay) for receiving time references from the second node (910); 
determine a compensated time (fig.11: 1103) by adding the delay value (para. [0102] indicates adding, wait time or delay, offset or compensate, fig.11: 1106) to the time reference (1102); and 
set a clock (para. [0095]) in the first node (920) to be the compensated time (1105, paras. [0106]- [0110]).  
Yun et al. fails to disclose a processor.
But Zhang et al. teaches a processor (e.g. fig.13, processor 42, paras. [0087], [0088]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the first node of Yun et al. to include “a processor” as taught by Zhang et al. for the purpose of achieving synchronization between nodes in a wireless communication network (para. [0001] of Zhang et al.).

Regarding claim 8, Yun et al. discloses the first node according to claim 7, wherein the instructions further cause the first node to send the compensated time as a time reference to a third node (930, paras. [0094] and [0096]) of the plurality of nodes (fig. 9: nodes 910, 920, 930, paras. [0092]- [0096]).  

Regarding claim 10, Yun et al. discloses the first node according to claim 7, wherein a plurality of time references (para. [0066]) in the converter device are based on a master clock source (fig. 9: clock master port 911, paras. [0093], [0095]).  

Regarding claim 11, Yun et al. discloses the first node according to claim 10, wherein all time references (para. [0066]) in the converter device are based on the master clock source (fig. 9: clock master port 911, paras. [0093], [0095]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. Pub. No.: US 20160127118 A1 (hereinafter Yun et al.) in view of Zhang et al.  Pub. No.: US20180132199 A1 (hereinafter Zhang et al.) and further in view of Katsuyama et al. Pub. No.: US 20150302441 A1 (hereinafter Katsuyama et al.).

Regarding claim 9, Yun et al. discloses the delay value (para. [0080]),
but Yun et al. fails to disclose a communication delay and a processing delay.  
Katsuyama et al. teaches the first node according to claim 7, wherein the delay value considers both a communication delay and a processing delay (e.g. abstract, fig.1: 114, paras. [0033] and [0035]).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the delay value of Yun et al. to include “a communication delay and a processing delay” as taught by Katsuyama et al. for the purpose of receiving and processing data and transaction requests and, in particular, to enabling all transaction requests to have access to up to date information. (para. [0002] of Katsuyama et al.).
  
Examiner's Note:
15.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
16.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.




Conclusion
17.	The prior art made of record (see attached PTO-892, C-M, page 2) and not relied upon is considered pertinent to applicant's disclosure.
Wien et al. Patent No.: US 9831758 B2 discloses master/slave controller system in ring topology for modular multilevel converters
CONTACT INFORMATION
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (04/28/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837